MtjRdook,
dissenting: Although I agree that the result reached in the prevailing opinion in the first question there decided is correct, I do not agree that the issue can be decided solely on the authority of the two cases there cited. Those two cases are not parallel cases, for the petitioners therein resided in States where there was no community property.
The next question considered in the prevailing opinion-has not been adequately disposed of. The findings of fact do not make clear exactly what happened in January, 1925. It is found that at that time “it was agreed that petitioner’s wife should take the entire interest of both in ” three partnerships. It should be decided, if possible, whether or not the petitioner transferred his interest in these partnerships to his wife at that time. If he did, then under section 8009 of the Revised Code of Montana of 1921 the various partnerships were immediately dissolved. Thereafter, the petitioner was no longer entitled to a distributive share of the net income of any of these former partnerships. I do not see that it makes any difference when the wife’s name was substituted for that of the petitioner in the capital accounts of the three firms.
Matthews agrees with this dissent.